Gunter, Justice.
In the first appearance of this case in this court, Schamber v. State, 236 Ga. 159 (223 SE2d 138) (1976), this court remanded for further consideration of the appellant’s prior convictions that had been read into the record at the prior sentencing hearing and reconsideration of the sentence that was imposed.
After remand a new sentencing hearing was conducted; the sentencing judge stated for the record that he took into consideration in imposing sentence only those matters relating to the appellant’s record of which he, the trial judge, had personal knowledge; and the trial judge stated for the record that he would not change the previously imposed sentence.
Appellant’s one enumerated error here contends that the trial judge did not follow the directions of this court in the resentencing procedure. This enumerated error has no merit.

Judgment affirmed.


All the Justices concur.

S. M. Landress, for appellant.
George W. Darden, District Attorney, W. Michael B. Stoddard, Assistant District Attorney, Arthur K. Bolton, Attorney General, Isaac Byrd, Staff Assistant Attorney General, for appellee.